          Case 1:21-cv-00493-NONE-SAB Document 4 Filed 03/29/21 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   CHRIS EPPERSON,                                     Case No. 1:21-cv-00493-NONE-SAB

12                  Plaintiff,                           SCREENING ORDER GRANTING
                                                         PLAINTIFF LEAVE TO FILE AMENDED
13          v.                                           COMPLAINT

14   UNITED STATES, et al.,                              (ECF No. 1)

15                  Defendant.                           THIRTY DAY DEADLINE

16

17          Chris Epperson (“Plaintiff”) is proceeding pro se and in forma pauperis in this action.

18 Currently before the Court is Plaintiff’s complaint, filed on March 24, 2021. (ECF No. 1.)

19                                                  I.

20                                       LEGAL STANDARD

21          Notwithstanding any filing fee, the court shall dismiss a case if at any time the Court

22 determines that the complaint “(i) is frivolous or malicious; (ii) fails to state a claim on which

23 relief may be granted; or (iii) seeks monetary relief against a defendant who is immune from

24 such relief.” 28 U.S.C. § 1915(e)(2); see Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir. 2000)

25 (section 1915(e) applies to all in forma pauperis complaints, not just those filed by prisoners);

26 Calhoun v. Stahl, 254 F.3d 845 (9th Cir. 2001) (dismissal required of in forma pauperis
27 proceedings which seek monetary relief from immune defendants); Cato v. United States, 70

28 F.3d 1103, 1106 (9th Cir. 1995) (district court has discretion to dismiss in forma pauperis


                                                    1
               Case 1:21-cv-00493-NONE-SAB Document 4 Filed 03/29/21 Page 2 of 6


 1 complaint under 28 U.S.C. § 1915(e)); Barren v. Harrington, 152 F.3d 1193 (9th Cir. 1998)

 2 (affirming sua sponte dismissal for failure to state a claim). The Court exercises its discretion to

 3 screen the plaintiff’s complaint in this action to determine if it “(i) is frivolous or malicious; (ii)

 4 fails to state a claim on which relief may be granted; or (iii) seeks monetary relief against a

 5 defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2).

 6              In determining whether a complaint fails to state a claim, the Court uses the same

 7 pleading standard used under Federal Rule of Civil Procedure 8(a). A complaint must contain “a

 8 short and plain statement of the claim showing that the pleader is entitled to relief. . . .” Fed. R.

 9 Civ. P. 8(a)(2). Detailed factual allegations are not required, but “[t]hreadbare recitals of the

10 elements of a cause of action, supported by mere conclusory statements, do not suffice.”

11 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S.

12 544, 555 (2007)).

13              In reviewing the pro se complaint, the Court is to liberally construe the pleadings and

14 accept as true all factual allegations contained in the complaint. Erickson v. Pardus, 551 U.S. 89,

15 94 (2007). Although a court must accept as true all factual allegations contained in a complaint,

16 a court need not accept a plaintiff’s legal conclusions as true. Iqbal, 556 U.S. at 678. “[A]

17 complaint [that] pleads facts that are ‘merely consistent with’ a defendant’s liability . . . ‘stops

18 short of the line between possibility and plausibility of entitlement to relief.’” Id. (quoting

19 Twombly, 550 U.S. at 557).
20                                                              II.

21                                                      COMPLAINT

22              The caption of the complaint lists the United States as the defendant. (Compl., 1, ECF

23 No. 1.) The complaint lists as defendants: Bill Clinton, Barak Obama, Donald Trump, and Joe

24 Biden.1 (Id. at 2.) Plaintiff has checked both federal question and diversity of citizenship as the

25 basis of jurisdiction. (Id. at 3.) Under basis for diversity jurisdiction, Plaintiff states that

26 Geoffrey S. Binney is a citizen of the State of Texas. (Id. at 4.) Under the statement of claim,
27

28   1
         The Court uses the correct spelling of the defendants’ names.


                                                                 2
           Case 1:21-cv-00493-NONE-SAB Document 4 Filed 03/29/21 Page 3 of 6


 1 the complaint states “Embezzlement” and “Extortion Threats.” (Id. at 5.) Plaintiff lists the

 2 amount in controversy as “475 million Telehealth Kickback Scheme” and “Local Rule 83:19.”

 3 (Id.) The relief sought is as follows:

 4          31 to 39. Repealed Ch. 645 21,62 Stat. 862
            40. Transferred
 5          41. Repealed June 25, 1948
            42. Transferred
 6          50 U.S. Code Chapter 4 – Espionage
 7 (Compl., 6.)

 8          The Civil Cover Sheet lists the Defendant as Geoffrey S. Binney and states that the basis

 9 of jurisdiction is federal question, but identifies that Plaintiff is a citizen of this state and

10 defendant is a citizen of another state. (ECF No. 1-1.) The nature of suit is listed as contract,

11 marine. (Id.) The origin of the proceeding is listed as multidistrict litigation. (Id.) The cause of

12 action is described as 50 U.S.C. § 2271. (Id.) Plaintiff lists the demand as four hundred million

13 dollars. (Id.)

14                                                  III.

15                                            DISCUSSION

16          For the reasons discussed below, the Court finds that the complaint does not state any

17 cognizable claims. Plaintiff shall be provided with the legal standards that appear to apply to his

18 claims and will be granted an opportunity to file an amended complaint to correct the identified

19 deficiencies.
20          A.       Rule 8

21          Rule 8 requires that a complaint must contain “a short and plain statement of the claim

22 showing that the pleader is entitled to relief. . . .” Fed. R. Civ. P. 8(a)(2). Plaintiff’s complaint

23 violates Rule 8 because it does not contain a short and plain statement of the claim demonstrating

24 that he is entitled to relief.

25          Although the Federal Rules use a flexible pleading policy, Plaintiff is required to give fair

26 notice to the defendants of the basis of the claim and must allege facts that support the elements
27 of the claim plainly and succinctly. A complaint must contain sufficient factual allegations to

28 give the defendant fair notice of the claim and the grounds upon which it rests. Twombly, 550


                                                     3
           Case 1:21-cv-00493-NONE-SAB Document 4 Filed 03/29/21 Page 4 of 6


 1 U.S. at 555. There are no factual allegations in the complaint that identify the basis of the claim

 2 and Plaintiff’s vague references to statutes is not sufficient to identify the basis of any federal

 3 claim. It is the duty of Plaintiff to articulate his claim, and neither the Court nor the defendants

 4 have to try to decipher what claims Plaintiff is asserting in the action.

 5           Although Plaintiff states “Embezzlement” and “Extortion Threats” as the statement of the

 6 claim, a complaint is required to contain sufficient factual content for the court to draw the

 7 reasonable conclusion that the defendant is liable for the misconduct alleged. Iqbal, 556 U.S. at

 8 678. It is impossible to determine what Plaintiff is alleging has occurred or how the defendants

 9 are alleged to be responsible.

10           Further, Rule 8 requires that the complaint must state a demand for the relief sought.

11 Fed. R. Civ. P. 8(a)(3). The complaint lists statutory references as the form of relief sought. In

12 filing any amended complaint, Plaintiff needs to set forth the relief that he is seeking in the

13 action.

14           B.     Suit Against the United States

15           Plaintiff appears to attempting to bring this action against the United States. Generally,

16 the United States and its agencies are entitled to sovereign immunity from suit unless Congress

17 has expressly waived immunity. F.D.I.C. v. Meyer, 510 U.S. 471, 475 (1994); Kaiser v. Blue

18 Cross of California, 347 F.3d 1107, 1117 (9th Cir. 2003); Hodge v. Dalton, 107 F.3d 705, 707

19 (9th Cir. 1997).      “Any waiver of immunity must be ‘unequivocally expressed,’ and any

20 limitations and conditions upon the waiver ‘must be strictly observed and exceptions thereto are

21 not to be implied.’ ” Hodge, 107 F.3d at 707 (quoting Lehman v. Nakshian, 453 U.S. 156, 160-

22 61 (1981).) The complaint is devoid of any allegations that would enable the Court to determine

23 any basis by which Plaintiff could bring suit against the United States.

24           C.     No Private Cause of Action

25           Plaintiff is attempting to bring a claim for extortion and embezzlement against the current

26 and three former presidents of the United States, but the complaint does not identify any federal
27 statute or right that would provide a private cause of action. The complaint cites to 50 U.S. Code

28 and the civil cover sheet lists 50 U.S.C. § 2271. However there is no such reference in the


                                                      4
            Case 1:21-cv-00493-NONE-SAB Document 4 Filed 03/29/21 Page 5 of 6


 1 United States Code.2 “Title 50 of the United States Code, which involves ‘War and National

 2 Defense,’ however, does not contain a Section 2271. See 50 U.S.C § 2201, et seq.” Epperson v.

 3 Cederborg, No. 1:20-CV-01500-NONE-SKO, 2020 WL 6582448, at *3 (E.D. Cal. Nov. 10,

 4 2020). Plaintiff’s citation to section 2271 is too vague for the Court to determine what he may

 5 be referencing as this could be a subsection of any number of statutes.

 6            To the extent that Plaintiff is seeking to bring suit for violations of criminal statutes,

 7 generally criminal statutes do not provide a private cause of action. “[T]he fact that a federal

 8 statute has been violated and some person harmed does not automatically give rise to a private

 9 cause of action in favor of that person.” Touche Ross & Co. v. Redington, 442 U.S. 560, 568

10 (1979) (quoting Cannon v. University of Chicago, 441 U.S. 677, 688 (1979). Rather, the court is

11 to consider Congress intended to create the private right of action in the statute and begins with

12 the language of the statute itself. Touche Ross & Co., 442 U.S. at 568. “Civil causes of action ...

13 do not generally lie under the criminal statutes contained in Title 18 of the United States Code.”

14 Del Elmer; Zachay v. Metzger, 967 F. Supp. 398, 403 (S.D. Cal. 1997); see also Abcarian v.

15 Levine, 972 F.3d 1019, 1026 (9th Cir. 2020) (no private cause of action for extortion under the

16 Hobbs Act). The Court lacks jurisdiction to entertain such claims brought by private individuals

17 rather than a government agency. See McKeague v. Matsuura, No. CIV.08-00571ACKKSC,

18 2009 WL 89112, at *1 (D. Haw. Jan. 12, 2009) (“To the extent that Plaintiff alleges that any of

19 Defendants’ actions are criminal and violate federal criminal statutes involving fraud, extortion,
20 grand theft, conspiracy, and conversion, the Court lacks jurisdiction to hear allegations of

21 criminal conduct that are brought by private individuals rather than a governmental agency.”)

22 (citing United States v. Nixon, 418 U.S. 683, 693 (1974)).

23 / / /

24 / / /

25 / / /

26   2
      The Court notes that Plaintiff has filed other cases in which this court and other courts have found no basis for his
     alleged cause of action. See Epperson v. Foreign Commonwealth Office, No. 1:18-cv-01386-DAD-SAB (E.D. Cal.
27   Oct. 18, 2018); Epperson v. N. Dist. of Alabama, No. 1:18-CV-1028 AWI EPG, 2018 WL 10854576, at *1 (E.D.
     Cal. Aug. 1, 2018); Epperson v. Cederborg, No. 1:20-CV-01500-NONE-SKO, 2020 WL 6582448, at *3 (E.D. Cal.
28   Nov. 10, 2020); Epperson v. Oracle Corporation, No. 1:15-cv-00724-LJO-BAM (E.D. Cal. Oct. 14, 2015).


                                                               5
          Case 1:21-cv-00493-NONE-SAB Document 4 Filed 03/29/21 Page 6 of 6


 1                                                    IV.

 2                                    CONCLUSION AND ORDER

 3          For the reasons discussed, Plaintiff has failed to state a claim in this action. Plaintiff shall

 4 be granted leave to file an amended complaint to cure the deficiencies identified in this order.

 5 See Lopez, 203 F.3d at 1127.

 6          Plaintiff’s amended complaint should be brief, Fed. R. Civ. P. 8(a), but it must state what

 7 each named defendant did that led to the deprivation of Plaintiff’s constitutional rights, Iqbal,

 8 556 U.S. at 678-79. Although accepted as true, the “[f]actual allegations must be [sufficient] to

 9 raise a right to relief above the speculative level . . . .” Twombly, 550 U.S. at 555 (citations

10 omitted). Further, Plaintiff may not change the nature of this suit by adding new, unrelated

11 claims in his amended complaint. George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (no

12 “buckshot” complaints).

13          Finally, Plaintiff is advised that an amended complaint supersedes the original complaint.

14 Lacey v. Maricopa Cnty., 693 F.3d 896, 927 (9th Cir. 2012). Therefore, Plaintiff’s amended

15 complaint must be “complete in itself without reference to the prior or superseded pleading.”

16 Local Rule 220.

17          Based on the foregoing, it is HEREBY ORDERED that:

18          1.      Within thirty (30) days from the date of service of this order, Plaintiff shall file

19                  an amended complaint; and

20          2.      If Plaintiff fails to file an amended complaint in compliance with this order,

21                  the Court will recommend to the district judge that this action be dismissed

22                  consistent with the reasons stated in this order.

23
     IT IS SO ORDERED.
24

25 Dated:        March 29, 2021
                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                       6
